


EXHIBIT 10.3




KRAFT FOODS GROUP, INC.
2012 PERFORMANCE INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
KRAFT FOODS GROUP, INC., a Virginia corporation (the “Company”), hereby grants
to the employee (the “Employee”) named in the Award Statement attached hereto
(the “Award Statement”) as of the date set forth in the Award Statement (the
“Award Date”) pursuant to the provisions of the Kraft Foods Group, Inc. 2012
Performance Incentive Plan (the “Plan”) a Restricted Stock Unit Award (the
“Award”) with respect to the number of shares (the “Restricted Shares”) of the
Common Stock of the Company (the “Common Stock”) set forth in the Award
Statement, upon and subject to the restrictions, terms and conditions set forth
below (including, as applicable, the non-competition and non-solicitation
covenants provided in the attached Appendix A hereto and the country-specific
terms set forth in the attached Appendix B hereto), in the Award Statement and
in the Plan. Capitalized terms not otherwise defined in this Global Restricted
Stock Unit Agreement (the “Agreement”) have the meaning set forth in the Plan.
1.    Restrictions. Subject to Section 2 below, the restrictions on the
Restricted Shares shall lapse and the Restricted Shares shall vest on the
Vesting Date shown in the Award Statement (the “Vesting Date”), provided that
the Employee remains an active employee of the Kraft Foods Group (as defined
below in Section 18) during the entire period commencing on the Award Date and
ending on the Vesting Date.
2.    Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the Kraft Foods Group prior to the
Vesting Date due to death or Disability (as defined below in Section 18) or upon
the Employee’s Normal Retirement (as defined below in Section 18), the
restrictions on the Restricted Shares shall lapse and the Restricted Shares
shall become fully vested on the date of death, Disability, or Normal
Retirement.
If the Employee’s employment with the Kraft Foods Group is terminated for any
reason other than death, Disability, or Normal Retirement prior to the Vesting
Date, including any termination of employment caused directly or indirectly by
the Company or a subsidiary or affiliate (even if such termination constitutes
unfair dismissal under the employment laws of the country where the Employee
resides or if the Employee’s termination is later determined to be invalid and
his or her employment is reinstated), the Employee shall forfeit all rights to
the Restricted Shares. Notwithstanding the foregoing, upon the termination of an
Employee’s employment with the Kraft Foods Group, the Committee may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Restricted Shares.
For purposes of this Agreement, the Employee’s employment shall be deemed to be
terminated (i) when he or she is no longer actively employed by the Kraft Foods
Group (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Employee is employed or the terms of Employee’s employment agreement, if any),
and (ii) when he or she is no longer actively employed by a corporation, or a
parent or subsidiary thereof, substituting a new right for these Restricted
Shares (or assuming these Restricted Shares) in connection with a merger,
consolidation, acquisition of property or stock, separation, split-up
reorganization or liquidation (the “Termination Date”). Unless otherwise
determined by the Committee a leave of absence shall not constitute a
termination of employment. The Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed and the Termination
Date for purposes of this Agreement.
3.    Voting and Dividend Rights. The Employee does not have the right to vote
the Restricted Shares or receive dividends prior to the date, if any, such
Restricted Shares are paid to the Employee in the form of Common Stock pursuant
to the terms hereof. However, the Employee shall receive cash

1

--------------------------------------------------------------------------------




payments (less applicable Tax-Related Items (as defined below) withholding) in
lieu of dividends otherwise payable with respect to shares of Common Stock equal
in number to the Restricted Shares that have not been forfeited. Such payments
will be made (by regularly scheduled payroll or otherwise) as soon as
practicable on or after the date on which such dividends are paid (and in no
event later than 30 days after the date on which such dividends are paid).
4.    Transfer Restrictions. This Award and the Restricted Shares are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Shares shall
be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 7 below.
5.    Withholding Taxes. The Employee acknowledges that, regardless of any
action taken by the Company or, if different, the Employee’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax‑related items
related to the Employee’s participation in the Plan and legally applicable to
the Employee (“Tax-Related Items”), is and remains the Employee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
payment of the Award, the receipt of any dividends or cash payments in lieu of
dividends, or the subsequent sale of shares of Common Stock; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Restricted Shares to reduce or eliminate the Employee’s liability
for Tax-Related Items or achieve any particular tax result. Further if the
Employee becomes subject to any Tax-Related Items in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, the
Employee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for (including report)
Tax-Related Items in more than one jurisdiction.


The Company may refuse to issue or deliver shares of Common Stock upon vesting
of the Restricted Shares if Employee fails to comply with his or her Tax-Related
Items obligations or the Company has not received payment in a form acceptable
to the Company for all applicable Tax-Related Items, as well as amounts due to
the Company as “theoretical taxes”, if applicable, pursuant to the then-current
international assignment and tax and/or social insurance equalization policies
and procedures of the Kraft Foods Group, or arrangements satisfactory to the
Company for the payment thereof have been made.
In this regard, the Employee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Employee, to withhold all applicable Tax-Related Items legally due by the
Employee and any theoretical taxes from the Employee’s wages or other cash
compensation paid by the Company and/or the Employer or from proceeds of the
sale of the shares of Common Stock issued upon vesting of the Restricted Shares.
Alternatively, or in addition, the Company may (i) deduct the number of
Restricted Shares having an aggregate value equal to the amount of Tax-Related
Items and any theoretical taxes due from the total number of Restricted Shares
awarded, vested, paid or otherwise becoming subject to current taxation; (ii)
instruct the broker whom it has selected for this purpose (on the Employee’s
behalf and at the Employee’s direction pursuant to this authorization) to sell
any shares of Common Stock that the Employee acquires upon vesting of the
Restricted Shares to meet the Tax-Related Items withholding obligation and any
theoretical taxes, except to the extent that such a sale would violate any U.S.
Federal Securities law or other applicable law; and/or (iii) satisfy the
Tax-Related Items and any theoretical taxes arising from the granting or vesting
of this Award, as the case may be, through any other method established by the
Company. Notwithstanding the foregoing, if the Employee is subject to the
short-swing profit rules of Section 16(b) of the Exchange Act, the Employee may
elect the form of withholding in advance of any Tax-Related Items or any
theoretical taxes withholding event and in the absence of the Employee’s
election, the Company will withhold in Restricted Shares upon the relevant
withholding event or the Committee may determine that a particular method be
used to satisfy any required withholding. If the obligation for Tax-Related
Items and/or any theoretical taxes is satisfied by withholding

2

--------------------------------------------------------------------------------




in Restricted Shares, for tax purposes, the Employee is deemed to have been
issued the full number of shares underlying the Award, notwithstanding that a
number of Restricted Shares are held back solely for the purpose of paying the
Tax-Related Items and/or any theoretical taxes due as a result of any aspect of
the Employee’s participation in the Plan.
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items or theoretical taxes by considering applicable minimum
statutory withholding amounts (in accordance with Section 13(d) of the Plan) or
other applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Restricted Shares, for tax purposes, the Employee is
deemed to have been issued the full number of shares of Common Stock underlying
the Award, notwithstanding that a number of Restricted Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Employee’s participation in the Plan.
Finally, the Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items and any theoretical taxes that the Company or the Employer may
be required to withhold or account for as a result of the Employee’s
participation in the Plan that cannot be satisfied by the means previously
described.
6.    Death of Employee. If any of the Restricted Shares shall vest upon the
death of the Employee, any Common Stock received in payment of the vested
Restricted Shares shall be registered in the name of and delivered to the estate
of the Employee.
7.    Payment of Restricted Shares. Each Restricted Share granted pursuant to
this Award represents an unfunded and unsecured promise of the Company to issue
to the Employee, on or as soon as practicable, but not later than 30 days, after
the date the Restricted Share becomes fully vested pursuant to Section 1 or 2
and otherwise subject to the terms of this Agreement (including, as applicable,
the non-competition and non-solicitation covenants provided in the attached
Appendix A hereto and the country-specific terms set forth in the attached
Appendix B hereto), the value of one share of the Common Stock. Except as
otherwise expressly provided and subject to the terms of this Agreement
(including, as applicable, the non-competition and non-solicitation covenants
provided in the attached Appendix A hereto and the country-specific terms set
forth in the attached Appendix B hereto), such issuance shall be made to the
Employee (or, in the event of his or her death to the Employee’s estate or
beneficiary as provided above) only in the form of shares of Common Stock as
soon as practicable following the full vesting of the Restricted Share pursuant
to Section 1 or 2.
8.    Special Payment Provisions. Notwithstanding anything in this Agreement to
the contrary, if the Employee (i) is subject to U.S. Federal income tax on any
part of the payment of the Restricted Shares, (ii) is a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Internal Revenue Code (the
“Code”), and (iii) will become eligible for Normal Retirement (A) for Restricted
Shares with a Vesting Date between January 1 and March 15, before the calendar
year preceding the Vesting Date and (B) for Restricted Shares with a Vesting
Date after March 15, before the calendar year in which such Vesting Date occurs,
then any payment of Restricted Shares under Section 7 that is on account of his
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be delayed until six months following such separation from service.
In addition, if such an Employee is not vested in his Restricted Shares, and the
Employee (i) becomes eligible for Normal Retirement while employed by a
subsidiary or affiliate of the Company that would not be a “service recipient”
with respect to the Award within the meaning of the regulations under Section
409A of the Code or (ii) becomes eligible for Normal Retirement and subsequently
transfers to a subsidiary or affiliate of the Company that would not be a
“service recipient” with respect to the Award within the meaning of the
regulations under Section 409A of the Code, then the Employee’s Restricted
Shares shall be paid to the Employee at such time in accordance with Section 7
(based on the value of shares of Common Stock at the time of payment), subject
to a six-month delay from the date treated as a separation from service within
the meaning of Section 409A(a)(2)(A)(i) of the Code.

3

--------------------------------------------------------------------------------




9.    Original Issue or Transfer Taxes. The Company shall pay all original issue
or transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 5.
10.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. To the
extent any provision of this Agreement is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. The Employee hereby
acknowledges receipt of a copy of the Plan.
11.     Award Confers No Rights to Continued Employment. Nothing contained in
the Plan shall give any employee the right to be retained in the employment of
the Kraft Foods Group or affect the right of any such employer to terminate any
employee.
12.    Nature of Grant. In accepting the Restricted Shares, the Employee
acknowledges, understands, and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the award of Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future Awards of, or benefits
in lieu of Restricted Shares, even if Restricted Shares have been awarded in the
past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Committee;
(d)    the Employee’s participation in the Plan is voluntary;
(e)    the Restricted Shares and the shares of Common Stock subject to the
Restricted Shares are not intended to replace any pension rights or
compensation;
(f)    the Award of Restricted Shares and the shares of Common Stock subject to
the Restricted Shares and the income and the value of the same are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension, retirement or welfare benefits;
(g)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares resulting from the termination of the
Employee’s employment by the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Employee is employed or the terms of his or her
employment agreement, if any), and in consideration of the Award to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company, any of its subsidiaries or affiliates,
or the Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its subsidiaries and affiliates, and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Employee shall be deemed irrevocably to have agreed not to pursue such claim and
agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;
(i)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Employee’s participation in
the Plan or Employee’s acquisition or sale of the underlying shares of Common
Stock;

4

--------------------------------------------------------------------------------




(j)    the Employee is hereby advised to consult with the Employee’s own
personal tax, legal and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan;
(k)    the award of Restricted Shares and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or determined by the Company in its discretion, to have the
Restricted Shares or any such benefits transferred to, or assumed by, another
company, or to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Company’s Common Stock;
(l)    if the Employee is, as of the Award Date, designated in Salary Band G or
above, the Restricted Shares shall be subject to the non-competition and
non-solicitation covenants set forth in the Appendix A to this Agreement; and


(m)    the following provisions apply only if the Employee is providing services
outside the United States:


(A)    the Restricted Shares and the shares of Common Stock subject to the
Restricted Shares are not part of normal or expected compensation or salary for
any purpose; and


(B)    neither the Company, the Employer nor any member of the Kraft Foods Group
shall be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States Dollar that may affect the value of the
Restricted Shares or any shares of Common Stock delivered to the Employee upon
vesting of the Restricted Shares or of any proceeds resulting from the
Employee’s sale of such shares.


13.    Data Privacy. The Employee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement (“Data”) by and among, as necessary
and applicable, the Employer, the Company and its subsidiaries or affiliates for
the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan.
The Employee understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, and job title, any shares of stock or directorships held in the
Company, and details of the Restricted Shares or any other entitlement to shares
of Common Stock, canceled, vested, unvested or outstanding in the Employee’s
favor, for the purpose of implementing, administering and managing the Plan.
Employees residing outside the U.S. should understand the following: Data will
be transferred to UBS Financial Services (“UBS”), or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Employee understands that Data may also be transferred to the
Company’s independent registered public accounting firm, PricewaterhouseCoopers
LLP, or such other public accounting firm that may be engaged by the Company in
the future. The Employee understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than Employee’s country. The Employee understands that if he or she resides
outside the United States, the Employee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Employee’s
local human resources representative. The Employee authorizes the Company, UBS
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in

5

--------------------------------------------------------------------------------




electronic or other form, for the sole purpose of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
if he or she resides outside the United States, the Employee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Employee’s local human resources representative. Further, the Employee
understands that the Employee is providing the consents herein on a purely
voluntary basis. If the Employee does not consent, or if the Employee later
seeks to revoke his or her consent, the Employee’s employment status or service
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant the Employee Restricted Shares or other
equity awards or administer or maintain such awards. Therefore, the Employee
understands that refusing or withdrawing his or her consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that he or she may contact the Employee’s local human
resources representative.


14.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request the Employee’s consent
to participate in the Plan by electronic means. The Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
15.    Language. If the Employee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.
16.    Interpretation. The Committee shall have the right to resolve all
questions which may arise in connection with the Award, including whether the
Employee is no longer actively employed. Any interpretation, determination or
other action made or taken by the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive. This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall acquire any rights hereunder in accordance with this
Agreement, the Award Statement or the Plan.
17.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof. This Agreement shall be interpreted and construed in a manner that
avoids the imposition of taxes and other penalties under Section 409A of the
Code, if applicable. Notwithstanding the foregoing, under no circumstances shall
any member of the Kraft Foods Group be responsible for any taxes, penalties,
interest or other losses or expenses incurred by the Employee due to any failure
to comply with Section 409A of the Code.
18.    Miscellaneous. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Committee shall make adjustments to the
number and kind of shares of Common Stock subject to this Award, including, but
not limited to, the substitution of equity interests in other entities involved
in such transactions, to provide for cash payments in lieu of Restricted Shares,
and to determine whether continued employment with any entity resulting from
such a transaction will or will not be treated as continued employment with any
member of the Kraft Foods Group, in each case subject to any Committee action
specifically addressing any such adjustments, cash payments, or continued
employment treatment.
For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal

6

--------------------------------------------------------------------------------




Retirement” means retirement from active employment, in circumstances that
constitute a “separation from service” for purposes of Section 409A of the Code,
under a pension plan of the Kraft Foods Group or under an employment contract
with any member of the Kraft Foods Group, on or after the date specified as the
normal retirement age in the pension plan or employment contract, if any, under
which the Employee is at that time accruing pension benefits for his or her
current service (or, in the absence of a specified normal retirement age, the
age at which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service). In any case in which (i) the meaning of “Normal
Retirement” is uncertain under the definition contained in the prior sentence,
an Employee’s termination shall be treated as Normal Retirement as the
Committee, in its sole discretion, deems equivalent to retirement. As used
herein, “Kraft Foods Group” means Kraft Foods Group, Inc. and each of its
subsidiaries and affiliates. For purposes of this Agreement, (x) a “subsidiary”
includes only any company in which the applicable entity, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent and
(y) an “affiliate” includes only any company that (A) has a beneficial ownership
interest, directly or indirectly, in the applicable entity of greater than 50
percent or (B) is under common control with the applicable entity through a
parent company that, directly or indirectly, has a beneficial ownership interest
of greater than 50 percent in both the applicable entity and the affiliate.
19.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Restricted Shares prior to the completion of any registration
or qualification of the shares of Common Stock under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the Commission or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Employee understands that the Company is under no obligation to register or
qualify the shares of Common Stock with the Commission or any state, provincial
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, the
Employee agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Employee’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares of Common
Stock.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Headings. Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.
22.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Employee’s participation in the Plan, on the
Restricted Shares and on any shares of Common Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with laws in the country where the Employee resides regarding the
issuance of shares of Common Stock, or to facilitate the administration of the
Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
23.    Appendix B. Notwithstanding any provisions in this Agreement, the
Restricted Shares shall be subject to any special terms set forth in Appendix B
to this Agreement for Employee’s country. Moreover, if Employee relocates to one
of the countries included in Appendix B, the special terms for such country will
apply to Employee, to the extent the Company determines that the application of
such terms is necessary or advisable for legal or administrative reasons.

7

--------------------------------------------------------------------------------




24.    Waiver. The Employee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Employee or any other participant of the Plan.
IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been granted as of
_____________, ____________.
KRAFT FOODS GROUP, INC.








__________________________

8

--------------------------------------------------------------------------------






APPENDIX A


NON-COMPETITION AND NON-SOLICITATION COVENANTS
APPLICABLE TO CERTAIN EMPLOYEES


I.
APPLICATION



This Appendix A includes additional terms and conditions that govern the
Restricted Shares granted to the Employee under the Plan if the Employee is, as
of the Award Date, designated in Salary Band G or above. Therefore, by accepting
the Restricted Shares, a Salary Band G or above Employee will be agreeing to
comply with the restrictive covenants and other provisions set forth below.


II.
RESTRICTIVE COVENANTS



(a) Acknowledgements. In exchange for receiving the Restricted Shares, the
Employee acknowledges and agrees that the services to be rendered by the
Employee to the Company will be of a special character having a unique value to
the Company, and that, as a result of Employee’s role and position within the
Company, the Employee will be provided with specialized training and given
access to, or be responsible for the development of, some of the Company’s most
sensitive confidential information, the disclosure and use of which would be
harmful if used for the benefit of the Company’s competitors. The Employee
recognizes that the Company’s relationships with the customers, suppliers,
licensees, licensors, vendors, consultants, and independent contractors
(collectively, “Partners”) with which the Employee serves or has contact, and
with other employees, is special and unique, based upon the development and
maintenance of goodwill resulting from the Partners’, and other employees’
contacts with the Company and its employees, including the Employee. The
Employee also recognizes that the Company’s relationship with other employees,
is special and unique, based upon the development, maintenance, and provision of
training, opportunities, and goodwill by the Company and its employees,
including the Employee. The Employee further acknowledges the Company’s ongoing
substantial investment of time, money, and other resources to recruit, train,
equip, and retain talented individuals, including the Employee, promotes the
business goodwill of the Company by fostering productive, long-term
relationships between the Company and its employees. As a result of the
Employee’s position and Employee’s Partners, and employee contacts, the Employee
recognizes that the Employee will gain valuable information about (i) the
Company’s most sensitive and valuable confidential information, (ii) the
Company’s business habits, needs, pricing policies, purchasing policies, profit
structures, and margins, (iii) the Company’s relationships with its customers,
their buying habits, special needs, and purchasing policies, (iv) the Company’s
relationships with its suppliers, their pricing habits, and purchasing policies,
(v) the Company’s pricing policies, purchasing policies, profit structures, and
margin needs, (vi) the skills, capabilities and other employment-related
information relating to the Company employees, and (vii) and other matters of
which the Employee would not otherwise know and that is not otherwise readily
available. Such knowledge is essential to the business of the Company and the
Employee recognizes that it would be harmful if used for the benefit of the
Company’s competitors. The Employee acknowledges and agrees that any injury to
the Company’s Partner, or employee relationships, the loss of those
relationships, or the inevitable disclosure of Company confidential information
to a competitor would cause irreparable harm to the Company. The Employee
recognizes that during a period following termination of the Employee’s
employment, the Company is entitled to protection from the Employee’s use of
Company confidential information and the Partner, and employee relationships
with which the Employee has been entrusted by the Company during the Employee’s
employment. The Employee acknowledges and agrees that due to the nature of the
Employee’s role within the Company and the Company confidential information to
which the Employee will have access, the Employee’s employment with a competitor
in the same or substantially the same capacity in which the Employee was
employed by the Company will inevitably result in the disclosure of the
Company’s most sensitive confidential information. The Employee also recognizes
that if the Employee’s employment terminates, the Company will be required

9

--------------------------------------------------------------------------------




to rebuild the Partner, and employee relationships with which the Employee has
been entrusted by the Company during the Employee’s employment. The Employee
also recognizes that merely limiting the Partners, and employees the Employee
can solicit after termination will not be sufficient to protect the Company’s
legitimate business interests.


(b)    Non-Competition and Non-Solicitation Obligations. Therefore, in exchange
for receiving the Restricted Shares, the Employee hereby explicitly agrees that,
during the Employee’s employment and for a period of 12 months following the
termination of the Employee’s employment with the Company for any reason,
including termination by the Company with or without cause, the Employee will
not, either as an employee, employer, consultant, agent, principal, partner,
stockholder, officer, director, or in any other individual or representative
capacity, directly or indirectly:


(i)    Engage in any business activities within the same line or lines of
business for which the Employee performed services for the Company and in a
capacity that is similar to the capacity in which the Employee was employed by
the Company with any person or entity that competes with the Company in the
consumer packaged food and beverage industry anywhere within North America.


(ii)    Solicit, assist in the solicitation of, or accept any business (other
than on behalf of the Company) from any customer who, during the two (2) years
immediately preceding the Employee’s termination, had been assigned to the
Employee by the Company, or any customer with which the Employee had contact on
behalf of the Company while an employee of the Company, or any customer about
which the Employee had access to confidential information by virtue of the
Employee’s employment with the Company; or disclose to any person, firm,
association, corporation or business entity of any kind the names or addresses
of any such customer; or directly or indirectly in any way request, suggest or
advise any such customer or any suppliers, licensees, licensors, vendors,
consultants, and independent contractors with which the Employee had contact on
behalf of the Company to withdraw or cancel any of their business or refuse to
continue to do business with the Company. This paragraph shall apply only where
the customer is solicited to purchase a service or product that competes with
the services or products offered by the Company.


(iii)    Cause, solicit, induce, or encourage any individual who was an employee
of the Company at the time of, or within 6 months prior to, the Employee’s
termination, to terminate or reject their employment with the Company or to seek
or accept employment with any other entity, including but not limited to a
competitor, supplier, customer or client of the Company, nor shall the Employee
cooperate with any others in doing or attempting to do so. As used herein, the
term “solicit, induce, or encourage” includes, but is not limited to, (i)
initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee.


(c)    Reasonableness of Restrictions. The Employee acknowledges and agrees
that, given the Company’s operations, the geographic restrictions to the above
restrictions are reasonable to protect the Company’s interests. The Employee
acknowledges and agrees that the length of the time periods applicable to the
restrictive covenants set forth in this Section are appropriate and reasonable,
in view of the nature of the Company’s business and Employee’s employment with
the Company and knowledge of its business. The Employee acknowledges and agrees
that the Employee carefully considered the terms of this Agreement, including
the covenants set forth in this Section II, and acknowledges that if this
Agreement is enforced according to its terms, the Employee will be able to earn
a reasonable living in commercial activities unrelated to the Company in
locations satisfactory to the Employee. The Employee also acknowledges that the
restrictive covenants set forth in this Section II are a vital part of and
intrinsic to the ongoing operations of the Company, in light of the nature of
the business and the Employee’s unique position, skills, and knowledge with and
of the Company. Notwithstanding the foregoing, if any provision or portion of
this Section

10

--------------------------------------------------------------------------------




II or its subparts is held to be unenforceable because of the scope, duration,
territory, or terms thereof, the Employee agrees that the court making such
determination shall have the power to reduce the scope, duration, territory
and/or terms of such provision, and to delete specific words or phrases in such
provision, so that the provision is enforceable by the court, and such provision
as amended shall be enforced by the court.


(d)    Direct or Indirect Violations. The Employee acknowledges and agrees that
the Employee will be in violation of this Section II if the Employee engages in
any or all of the activities set forth in this Section II directly as an
individual, or indirectly for, through, or with assistance from, any other
person or entity, whether as partner, joint venturer, employee, agent,
salesperson, employee, officer, manager and/or director of any person or entity,
or as an equity holder of any person or entity in which the Employee or the
Employee’s spouse, child, or parent owns, directly or indirectly, any of the
outstanding equity interests.


(e)    Tolling of Covenants. The Employee acknowledges and agrees that that if
it is judicially determined that the Employee has violated any of the Employee’s
obligations under Section II, then the period applicable to each obligation that
the Employee has been determined to have violated shall automatically toll from
the date of the first breach, and all subsequent breaches, until the resolution
of the breach through private settlement, judicial or other action, including
all appeals.


(f)    Remedies. The Employee acknowledges and agrees that, in the event of a
breach or threatened breach of the Employee’s obligations under this Section II
(including all subparts), irreparable injury would be caused to the Company, for
which the Company would have an inadequate remedy at law. The Employee therefore
agrees that, in addition to and without limitation of any rights that the
Company may otherwise have, at law or in equity, the Company shall have the
right to temporary, preliminary, and permanent injunctive relief against the
Employee in the event of such breach, or threatened breach, in addition to any
other equitable relief (including without limitation an accounting and/or
disgorgement) and/or any other damages as a matter of law. The Employee also
agrees that the Company is entitled to its reasonable attorneys’ fees and costs
incurred in enforcing the restrictive covenants contained in this Agreement or
successfully prosecuting or defending any action under this Agreement.
Furthermore, no bond need be posted in conjunction with the application for, or
issuance of, an injunction (which requirement the Employee hereby specifically
and expressly waives).


III.
RECOUPMENT OF PROCEEDS



If the Employee violates any agreement between the Employee and the Company or
its Affiliates with respect to non-competition, non-solicitation,
confidentiality, or protection of trade secrets (or similar provision regarding
intellectual property), including Section II of this Appendix A: (i) the Company
shall have the right, at its discretion, to recoup any Common Stock issued upon
the vesting of the Restricted Shares in the 12 months preceding either (A) the
date on which the Company first became aware of such violation or (B) the date
of the Employee’s termination of employment; and (ii) if the Employee has sold
any portion of the Common Stock issued upon the vesting of the Restricted Shares
in the 12 months preceding either (A) the date on which the Company first became
aware of such violation or (B) the date of the Employee termination of
employment, the Employee shall immediately remit a cash payment to the Company
equal to the gross proceeds of such sale. The remedy provided by
this Section III shall be in addition to and not in lieu of any rights or
remedies which the Company may have against the Employee under any statute,
regulation or Company policy, as in effect from time to time, relating to the
forfeiture or recoupment of compensation.


The Employee further agrees that by accepting the Award, the Employee authorizes
the Company and its affiliates to deduct any amount or amounts owed by the
Employee pursuant to this Section III from any amounts payable by or on behalf
of the Company or any Affiliate to the Employee, including, without limitation,
any amount payable to the Employee as salary, wages, vacation pay, bonus or the
settlement of the Restricted Shares or any stock-based award. This right of
setoff shall not be an exclusive remedy and

11

--------------------------------------------------------------------------------




the Company’s or an affiliate’s election not to exercise this right of setoff
with respect to any amount payable to the Employee shall not constitute a waiver
of this right of setoff with respect to any other amount payable to the Employee
or any other remedy.







12